Case: 1:20-cv-00099-SNLJ Doc. #: 30 Filed: 08/16/21 Page: 1 of 3 PageID #: 1080



 From:                       Christy Heney
 To:                         cas encrocas.cn
 Subject:                    Clerk"s Entry of Default - 1:20CV99SNU - Chinese Academy of Sciences
 Date:                       Monday, August 16, 20211 :34:00 PM
 Attachments:                Clerk Entry of Default - 1-20cy99-SNU.pdf


 To Whom It May Concern :
 Please see t he attached Clerk's ENTRY OF DEFAULT as to Defendants Ch in ese Academy of Sciences,
 Commun ist Party of Chi na, Wuhan Institute of Viro logy: IT IS HEREBY ORDERED t hat Plaintiffs Motion
 for Entry of Clerk's Defau lt against Defendants Communi st Party of China, the Chinese Academy of
 Sciences, and the Wuhan Institute of Virology [E CF No. 26] is GRANTED and the defau lt of sa id
 defenda nts is hereby entered .
 Cl,,.,yi,y(yrvf.H~
 UL1hrvf~e,v
 573 - 33.1.. - 8803
 Cl,,.,yi,y(y_H ~@wwe.d-: ~ 9 o v -
      :1.a \u   o,~t,.,-
            ,,_...     ""'
 J~ ~'                     \,
                             •
Case: 1:20-cv-00099-SNLJ Doc. #: 30 Filed: 08/16/21 Page: 2 of 3 PageID #: 1081



  From:            Christy Heney
  To:              cas en@cas.cn
  Subject:         Clerk"s Entry of Default - 1 :20CV99SNU - Wuhan Institute of Virology
  Date:            Monday, August 16, 20211:35:00 PM
  Attachments:     Clerk Entry of Default -   1-20cy99-SNU pdf

  To Whom It May Concern:
  Please see the attached Clerk's ENTRY OF DEFAULT as to Defendants Chinese Academy of Sciences,
  Communist Party of China, Wuhan Institute of Virology: IT IS HEREBY ORDERED that Plaintiffs Motion
  for Entry of Clerk's Default against Defendants Communist Party of China, the Chinese Academy of
  Sciences, and the Wuhan Institute of Virology [ECF No. 26) is GRANTED and the default of said
  defendants is hereby entered .
Case: 1:20-cv-00099-SNLJ Doc. #: 30 Filed: 08/16/21 Page: 3 of 3 PageID #: 1082



   From:                             Christy Heney
   To:                               kf@people.cn
   Subject:                         Clerk"s Entry of Default - 1:20CV99SNU
   Date:                            Monday, August 16, 20211 :32:00 PM
   Attachments:                     Clerk Entry of Default - 1-20cy99-SNU.pdf


  To Whom It May Concern :
   Please see the attached Clerk's ENTRY OF DEFAULT as to Defendant s Ch inese Academy of Sciences,
   Communi st Party of China, Wuhan Institute of Virology: IT IS HEREBY ORDERED that Plaintiffs Motion
  for Entry of Clerk' s Default against Defendants Communist Party of China, the Ch inese Academy of
  Sciences, and the Wuha n Institute of Virology [ECF No. 26] is GRANTED and the default of sa id
  defendants is hereby entered .
  ~        i,,yfytv1 . H~
  ~           tv1~ w
   5 7 3-33:1.-88 03
  ~i,,yfy_H ~@~ ~ E o v -
           ~~.\e Di tt:·
                .        "c-,.
           l         ~       g
                                 It.,,.
                                  .
